Citation Nr: 0125675	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-07 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to August 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection and assigned a noncompensable evaluation for 
bilateral high frequency hearing loss.

It should be pointed out that the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later-filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  Inasmuch as the current rating question was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
has characterized the appellate issue as delineated on the 
title page of this decision.


FINDING OF FACT

Audiometric test results obtained during recent VA 
examination correspond to numeric designations of no greater 
than II for the right ear and VI for the left ear with speech 
discrimination of 92 percent for the right ear and 78 percent 
for the left ear.  


CONCLUSION OF LAW

The criteria for a compensable initial evaluation of 10 
percent, but no more, for bilateral high frequency hearing 
loss have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Table VI, Table VIa, Table VII, 
Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative allege that the veteran's 
service-connected bilateral high frequency hearing loss is 
manifested by adverse symptomatology that warrants a higher 
evaluation.  It is also requested that the veteran be 
accorded the benefit of the doubt.


I.  Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter the "Act" or "Veterans Claims Assistance Act of 
2000").  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the Act but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
current appeal.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, and the correspondence with the 
veteran, the RO has notified him of the Veterans Claims 
Assistance Act of 2000 as well as the information and 
evidence necessary to substantiate his claims.  There is no 
indication that additional relevant evidence exists and can 
be obtained on the issue here in question, and he has been 
afforded an examination in connection with the current 
appeal.  In light of the applicable rating criteria and the 
evidence already obtained by the RO, adjudication of this 
issue may go forward, particularly since the Board is 
partially allowing said issue in the decision herein.


II.  Bilateral Hearing Loss Evaluation Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson, 
supra.

Historically, the veteran's service-connected bilateral high 
frequency hearing loss has been assigned a noncompensable 
original evaluation under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  See RO rating decision dated in May 2001.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992) (defective hearing is rated on the basis of a mere 
mechanical application of the rating criteria); 38 C.F.R. 
§ 4.85 (2001).

The Board notes that the rating criterion establishes eleven 
auditory acuity levels designated from I to XI.  Tables VI 
and VII as set forth in the regulations are used to calculate 
the rating to be assigned.  38 C.F.R. § 4.85 (2001).  In 
instances where, because of language difficulties, the Chief 
of the Audiology Clinic or other examiner certifies that the 
use of both puretone averages and speech discrimination 
scores is inappropriate, Table VIa is to be used to assign a 
rating based on puretone averages.  38 C.F.R. § 4.85(c) 
(2001).  Moreover, when the puretone threshold at each of the 
four specified frequencies (1,000, 2,000, 3,000, and 4,000 
Hertz) is 55 decibels or more, Table VI or Table VIa is to be 
used, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a) (2001).  Additionally, when the puretone threshold 
is 30 decibels or less at 1,000 Hertz, and 70 decibels or 
more at 2,000 Hertz, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(b) 
(2001) ("exceptional patterns of hearing impairment").  
Thereafter, that numeral will be elevated to the next higher 
numeral.  Id.

A review of the record reveals that the veteran's most recent 
VA audiometric testing was conducted by VA in December 2000.  
Initial testing revealed puretone thresholds of 5, 55, 85, 
and 90 decibels in the right ear, at 1000, 2000, 3000, and 
4000 Hz, respectively, and 15, 70, 90, and 90 decibels in the 
left ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  
Retesting revealed puretone thresholds of 5, 60, 85, and 85 
decibels in the right ear, at 1000, 2000, 3000, and 4000 Hz, 
respectively, and 15, 75, 85, and 85 decibels in the left 
ear, at 1000, 2000, 3000, and 4000 Hz, respectively.  Speech 
recognition ability was 92 percent in the right ear and 78 
percent in the left ear.

By using Table VI, both initial testing and retesting scores 
resulted in the veteran having a numeric designation of II 
for the right ear and a numeric designation of IV for the 
left ear.  This results in a finding that a higher 
(compensable) evaluation would not be warranted under Table 
VI.  38 C.F.R. § 4.85, Table VI (2001).

However, upon application of the rules governing exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86 (2001), 
the Board notes that, while the veteran does not meet the 
statutory threshold for application of 38 C.F.R. § 4.86(a) 
(2001), because he did not have thresholds of 55 or greater 
in each of the specified frequencies and does not meet the 
statutory threshold for application of 38 C.F.R. § 4.85(c) 
(2001) since no examiner has indicated that use of speech 
discrimination scores is inappropriate because of language 
difficulties, he does meet the statutory threshold for 
application of 38 C.F.R. § 4.86(b) (2001).  Specifically, 
December 2000 VA audiometric testing revealed puretone 
threshold of 15 decibels in the left ear at 1000 Hz and at 
least 70 decibels in the left ear at 2000 Hz at the initial 
testing as well as at the retesting.  Consequently, 38 C.F.R. 
§ 4.86(b) (2001), must be applied.

Tellingly, 38 C.F.R. § 4.86(b) (2001) allows the use of Table 
VIa when, as here, it results in a higher numeral 
designation.  Moreover, with application of Table VIa, under 
both initial testing and retesting, the veteran has a numeric 
designation of V for the left ear which is elevated to the 
next higher Roman numeral (VI) in accordance with 38 C.F.R. 
§ 4.86(b).  As for the veteran's right ear, because his 
audiometric testing scores do not meet the statutory 
requirements of 38 C.F.R. § 4.86 (2001), its numeric 
designation remains as II under Table VI.  The Board finds 
that the above numerical designations of II for the right ear 
and VI for the left ear meet the criteria for a compensable 
initial evaluation of 10 percent, but no more, under 
38 C.F.R. § 4.85, Table VII (2001).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

Lastly, based on the veteran's written arguments to the RO 
(i.e., his hearing loss had caused him problems at work, 
including the loss of promotions) the Board has given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1) (2001).  Although the veteran has described his 
hearing loss as being so bad that it had caused him to lose 
promotions at work, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  It is significant in this regard 
that on said recent VA examination, the veteran's word 
discrimination (ability to hear words) was clinically 
assessed as only slightly impaired in the right ear and 
moderately impaired in the other ear.  The current evidence 
of record does not demonstrate that his hearing loss has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2001).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

A compensable initial evaluation of 10 percent, but no more, 
for bilateral high frequency hearing loss is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.


REMAND

The Board finds that the veteran, in June 2001, filed a 
notice of disagreement (NOD) with the RO's May 2001 decision 
that granted service connection for tinnitus and evaluated it 
as 10 percent disabling.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000) (any expression of a desire for review 
suffices as a NOD); Also see AB v. Brown, 6 Vet. App. 35 
(1993) (the RO and the Board are required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus to consider all potentially applicable 
disability ratings.).  However, a statement of the case 
addressing this issue has not been issued by the RO.  
38 C.F.R. §§ 19.29, 19.30 (2001).  Since the Court has 
indicated that referral to the RO of an issue with which the 
veteran disagrees does not suffice, see Manlincon v. West, 
12 Vet. App. 238 (1999), a remand is required.  Consequently, 
this issue is REMANDED to the RO for the following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
initial evaluation in excess of 10 
percent for tinnitus, that includes, 
among other things, consideration of the 
applicability of extraschedular 
evaluation.  If, and only if, the veteran 
files a timely substantive appeal should 
this issue be returned for review by the 
Board.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The veteran may submit additional 
evidence or argument with respect to this issue.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R.P. HARRIS
	Acting Member, Board of Veterans' Appeals

 



